REQUIREMENT FOR UNITY OF INVENTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
I. Claims 1-10, drawn to a process, classified in F25J 3/0257.
II. Claim 11, drawn to a facility, classified in F25J 3/0233.

The species are as follows: 
Species 2 - Figure 2
Species 3 - Figure 3
Species 4 - Figure 4
Upon election of one of the above species, the applicant is further required to elect one of the following subspecies:
Species A - PG pub. para. 51
Species B - PG pub. para. 55
Applicant is required, in reply to this action, to elect a single species and a single subspecies to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species and subspecies, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  If it is determined that any claims are drawn to further subspecies, further election will be required.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, it is not clear which claims are generic.

The common features are not a special technical feature as it do not make a contribution over the prior art in view of Bauer (US 2011/0277500) provided by the applicant. Bauer teaches a cryogenic separation process (see whole document, including figure 1) for a feed stream (1) wherein: the feed stream (1) is cooled to produce a cooled stream (by heat exchanger E1) (see 4); the cooled stream is at least partially condensed (para. 24 - “partially liquefied”); at least a portion of the at least partially condensed cooled stream is sent to a level of a distillation column (T1); a bottom stream (11) is drawn off from the distillation column (T1), where the bottom stream is enriched in methane (para. 26 - methane) compared to the feed stream (1); a stream enriched in nitrogen (6) compared to the feed stream (1) is drawn off from the distillation column (T1), wherein: the at least partially condensed cooled stream is decompressed (see V2, V3, V1); at least one dilution stream (5) is produced by separation of a gas fraction (5 is a gas fraction from D1) produced at an outlet of the decompression (see after V3 at least); the at least one dilution stream (5) is added to the distillation column (T1) at least one level below the level at which the cooled stream (4).
Therefore the groups and species lack unity a posteriori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
March 2, 2021